NUMBER 13-14-00419-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

THE STATE OF TEXAS,                                                          Appellant,

                                            v.

SHARON HINOJOSA,                                                               Appellee.


             On appeal from the County Court at Law Number 4
                         of Nueces County, Texas.


                                       ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam
       Appellant, the State of Texas, has perfected an appeal from a judgment granting

a motion for new trial filed by appellee Sharon Hinojosa in trial court cause number 12-

CR-2765-4.    The clerk’s record was filed with this Court on September 10, 2013.

However, the clerk’s record does not include the trial court’s written charge to the jury.

See TEX. R. APP. P. 34.5(a)(4) (stating that the court’s charge to the jury must be included
in the clerk’s record). The jury charge is relevant to our analysis of the issues presented

in this appeal.

       If a relevant item has been omitted from the clerk’s record, we may direct the trial

court to include the omitted item in a supplemental record. TEX. R. APP. P. 34.5(c)(1).

Accordingly, we hereby ORDER the trial court clerk to prepare, certify and file with the

clerk of this Court a supplemental clerk’s record containing an accurate copy of the written

charge provided to the jury in the underlying case. If the trial court clerk determines that

the written jury charge has been lost or destroyed, the parties may, by written stipulation,

deliver a copy of the written jury charge to the trial court clerk for inclusion in the

supplemental record. TEX. R. APP. P. 34.5(e). If the parties cannot agree, we direct the

trial court to determine what constitutes an accurate copy of the written jury charge and

to order it to be included in the supplemental record. See id. The supplemental clerk’s

record containing the written jury charge shall be filed with the clerk of this Court on or

before the expiration of TEN days from the date of this order. Any costs of preparing the

supplemental record shall be borne by appellant.

       IT IS SO ORDERED.




                                                 PER CURIAM

Delivered and filed the
26th day of February, 2015.




                                             2